     Case:18-03418-MCF7 Doc#:45 Filed:04/08/20 Entered:04/08/20 16:04:03      Desc: Main
                               Document Page 1 of 1


 1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                   THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                    CASE NO. 18-03418-MCF7
 4     RICARDO ANIBAL DIAZ LOPEZ                 Chapter 7
 5
       xx-xx-1709
 6

 7
                       Debtor(s)
 8                                                  FILED & ENTERED ON APR/08/2020

 9
                          NOTICE OF RESCHEDULED MEETING OF CREDITORS
10

11           You are hereby notified that the meeting of creditors has been rescheduled

12    to May 21, 2020 at 3:15 PM.     Meeting will be telephonic. To attend, Dial: 877-

13    503-9625 and enter: 3612957, when prompted for participation code.    Contact the

14    trustee to obtain instructions.

15
      The Trustee assigned to this case is:
16
      Wigberto Lugo Mender, Chapter 7 Trustee
17
      Lugo Mender & Co
18    Centro Internacional de Mercadeo
      100 Carr 165 Suite 501
19    Guaynabo, PR 00968-8052
      TEL: (787)707-0404
20

21           San Juan, Puerto Rico, this 8 day of April, 2020.
22

23

24                                             MARIA DE LOS ANGELES GONZALEZ, ESQ.
                                                        Clerk of the Court
25
                                               BY: Marta Borrego
26
                                                   Deputy Clerk
27

28

29

30

31

32
